



Exhibit 10.1
Description of Employment Arrangement with Craig Vosburg
*Explanatory Note: The below description summarizes the employment arrangement
between Mastercard International Incorporated (“Mastercard International”) and
Craig Vosburg, who is identified as a named executive officer in the 2018 Proxy
Statement for Mastercard Incorporated (“Mastercard”). The description is
consistent with both: (1) the disclosure in the proxy statement and (2) the
descriptions of each of the Mastercard International Incorporated Executive
Severance Plan and the Mastercard International Incorporated Change in Control
Severance Plan set forth in Mastercard’s Quarterly Report on Form 10-Q filed
with the SEC on August 1, 2012.
Title, Term and Compensation
Craig Vosburg has served as President, North America of Mastercard International
since January 2016. He is employed at-will.
Mr. Vosburg receives a base salary that is subject to adjustment based on an
annual performance review by Mastercard’s Human Resources and Compensation
Committee. Additionally, he is is eligible to participate in annual and/or
long-term bonus or incentive plan(s) generally available to other executive
officers, as well as other applicable Mastercard International employee
compensation and benefit plans and programs, including the LTIP and SEAICP.
Events of Termination of Employment and Related Payments and Terms





--------------------------------------------------------------------------------





Termination Event*
    Components of Termination Payment
Death
terminationa07.jpg [terminationa07.jpg]
Ÿ    Target annual incentive bonus for year in which termination occurs (plus
the target annual incentive bonus earned for the previous year, if not already
paid)
Disability
Ÿ    Target annual incentive bonus prorated for year of termination (plus the
target annual incentive bonus earned for the previous year, if not already paid)
For Cause or Voluntary Resignation
 Ÿ    No additional payments
Without Cause or with Good Reason
Ÿ    Annual incentive bonus prorated for year of termination based upon
Mastercard’s actual performance during the year in which termination occurs
(subject to HRCC discretion) (plus the annual incentive bonus earned for the
previous year, if not already paid)
Ÿ    Base salary continuation for 18 months (the severance period) following
termination (extendable by an additional six months at Mastercard’s sole
discretion)
Ÿ    An amount equal to 1.5 times the annual incentive bonus paid to the
executive for the year prior to termination, paid ratably over the severance
period and in accordance with Mastercard’s annual incentive bonus pay practices
(or up to an amount equal to two times the bonus for the prior year, payable
over 24 months at Mastercard’s discretion)
Ÿ    Payment of the monthly COBRA medical coverage premium for the applicable
period (or, if shorter, the severance period) (not applicable to Ms. Cairns) or,
if the executive is eligible, the full cost of the Mastercard Retiree Health
Plan during the severance period with retiree contribution levels applying
thereafter
Ÿ    Reasonable outplacement services for the shorter of the severance period or
the period of unemployment
Mandatory Retirement
Ÿ    Other than Ms. Cairns, annual incentive bonus prorated for year of
termination based upon Mastercard’s actual performance during the year in which
termination occurs (subject to HRCC discretion) (plus the annual incentive bonus
earned for the previous year, if not already paid)

“Double Trigger” Change in Control Payments
If, within the six months preceding or two years following a Change in Control,
Mr. Vosburg terminates his employment with Mastercard International or its
successor for Good Reason or is terminated without Cause, he will be entitled to
the following:
“Double-Trigger” Severance Payments
Ÿ    Lump sum payments within 30 days following date of termination of (1) all
base salary earned but not paid and (2) all accrued but unused vacation time
Ÿ    Pro-rata portion of the annual incentive bonus payable in year of
termination and previous year, if not already paid
Ÿ    Base salary continuation for 24 months following termination (the severance
period)
Ÿ    Annual bonus payments following the date of termination, the aggregate
amount equal to the average annual bonus received by the executive over the
prior two years of employment, payable ratably over the severance period
Ÿ    Payment of the monthly COBRA medical coverage premium for the applicable
period (or, if shorter, the severance period) (not applicable to Ms. Cairns) or,
if the executive is eligible, the full cost of the Mastercard Retiree Health
Plan during the severance period with retiree contribution levels applying
thereafter
Ÿ    Reasonable outplacement services for the shorter of the severance period or
the period of unemployment
Ÿ    Such additional benefits, if any, that the executive would be entitled to
under applicable Mastercard plans and programs (other than severance payments)






--------------------------------------------------------------------------------





Release of Claims
Mr. Vosburg is required to enter into a separate agreement and release of claims
against Mastercard International in order to receive payment for severance,
Change in Control and other payments on account of termination other than for
Cause, with Good Reason or for non-renewal.
Restrictive Covenants
Mr. Vosburg is subject to Mastercard International’s standard restrictive
covenants for executive employees, including non-disclosure, non-competition and
non-solicitation obligations. In addition, he has signed separate non-compete
agreements, including agreements in order to receive long-term incentive awards
and specified severance and Change in Control payments as follows:
Craig Vosburg
Ÿ 12-month non-compete
Ÿ 24-month non-solicit
Ÿ In the event of a violation, repayment of specified gains from stock options
exercised and repayment of vested equity awards from the two-year period
preceding the violation
Ÿ Non-compete and non-solicit for longer of 18 months or the length of the
severance payments (agreement to be executed within 60 days following
termination)
Ÿ Two-year non-compete and non-solicit

Definitions
Cause
Defined as (a) willful failure of the executive to perform duties or
responsibilities (other than due to disability); (b) engaging in serious
misconduct that is injurious to Mastercard, including, but not limited to,
damage to its reputation or standing in the industry; (c) conviction of, or
entering into a plea of guilty or nolo contendere to, a crime that constitutes a
felony or a crime that constitutes a misdemeanor involving moral turpitude; (d)
the material breach of any written covenant or agreement with Mastercard
International not to disclose any information pertaining to Mastercard
International; or (e) the breach of our Code of Conduct, the Supplemental Code
of Ethics, any material provision of the employment agreement or any material
provision of other specified Mastercard or Mastercard International policies.
Notice of termination for cause must state the date of termination and identify
the grounds upon which termination is based.
Good Reason
Defined as (a) the assignment to a position for which the executive is not
qualified or a materially lesser position than the position held; (b) a material
reduction in annual base salary other than a 10% or less reduction, in the
aggregate, over the term of employment; and (c) the relocation of the
executive’s principal place of employment to a location more than 50 miles from
his or her principal place of employment.
Change in Control
Defined as the occurrence of any of the following events (other than by means of
a public offering of Mastercard’s equity securities):
(a) the acquisition by any person of beneficial ownership of more than 30% of
the voting power of the then outstanding equity shares of Mastercard (the
“Outstanding Registrant Voting Securities”), subject to specified exceptions
(b) a change in the composition of the Board that causes less than a majority of
Mastercard’s directors then in office to be members of the Board, subject to
specified exceptions
(c) consummation of a reorganization, merger or consolidation, or sale or other
disposition of all or substantially all of Mastercard’s assets or the purchase
of assets or stock of another entity (a “Business Combination”), in each case,
unless immediately following such Business Combination (1) all or substantially
all of the persons who were the beneficial owners of the Outstanding Registrant
Voting Securities immediately prior to such Business Combination will
beneficially own more than





--------------------------------------------------------------------------------





50% of the then outstanding voting power of the then outstanding voting
securities entitled to vote generally in the election of directors of the entity
resulting from such Business Combination in substantially the same proportions
as their ownership, immediately prior to such Business Combination of the
Outstanding Registrant Voting Securities, (2) no person will beneficially own
more than a majority of the voting power of the then outstanding voting
securities of such entity except to the extent that such ownership of Mastercard
existed prior to the Business Combination and (3) at least a majority of the
members of the board of directors of the entity resulting from such Business
Combination will have been members of the incumbent Mastercard Board at the time
of the initial agreement, or an action of Mastercard’s Board, providing such
Business Combination
(d) approval by Mastercard’s stockholders of a complete liquidation or
dissolution of Mastercard.
Mandatory Retirement
The last day of the calendar year in which Mr. Vosburg reaches the age of 65.



